Kupferman, J. P.,
dissents in a memorandum as follows: The court’s opinion fairly states the facts.
If one credits the testimony of the defendant, the altercation took place in Saint Catherine’s Park, in Manhattan, a known narcotics area on East 68th Street, and he seized a gun belonging to the complainant. He claims that a charge on "transitory possession” was in order because all he expected to do with the gun was to take it to Queens and throw it down a sewer. One may take judicial notice of the fact that the *350sewer system extends to Manhattan, where the defendant supposedly obtained possession of the gun. The explanation is absurd on its face, and there was no basis, as the trial court stated, to charge transitory possession.